UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-7081


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GABRIEL PAUL MASCIOLI,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.     Irene M. Keeley,
District Judge.    (1:05-cr-00067-IMK-JSK-1; 1:07-cv-00044-IMK-
JSK)


Submitted:   April 5, 2010                     Decided:   May 5, 2010


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cheryl J. Sturm, Chadds Ford, Pennsylvania, for Appellant. John
Castle Parr, Assistant United States Attorney, Wheeling, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Gabriel     Paul    Mascioli         seeks     to     appeal      the       district

court’s    order       accepting      the    recommendation             of    the    magistrate

judge and denying relief on his 28 U.S.C.A. § 2255 (West Supp.

2009) motion.           The order is not appealable unless a circuit

justice    or    judge    issues       a    certificate       of     appealability.                 28

U.S.C. § 2253(c)(1) (2006).                 A certificate of appealability will

not   issue     absent    “a     substantial            showing    of    the    denial         of    a

constitutional         right.”         28    U.S.C.        § 2253(c)(2)         (2006).              A

prisoner        satisfies       this        standard        by      demonstrating               that

reasonable       jurists       would       find     that     any     assessment           of     the

constitutional         claims    by    the    district        court      is    debatable            or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                        We have

independently reviewed the record and conclude that Mascioli has

not   made      the    requisite       showing.             Accordingly,            we    deny       a

certificate       of    appealability             and     dismiss       the    appeal.              We

dispense      with      oral     argument         because     the       facts       and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                         DISMISSED

                                              2